DETAILED ACTION
Status of the Application
This Office Action is the second action on the merits and is a notice of allowability. The Examiner acknowledges receipt of Applicant’s amendment, including amended claims and arguments/remarks, filed 10/19/2021 in response to Office Action (non-final rejection) mailed 7/23/2021. 
Claims 1-20 were previously pending. With Applicant’s filing of 10/19/2021 Claims 1, 7, and 16 are amended, and Claims 2-6, 8-15, and 17-20 are as previously presented. Presently Claims 1-20 are pending and are examined herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-15 were previously rejected under 35 USC 112(b) as indefinite. In light of Applicant’s amendment, these rejections are withdrawn.

Response to Arguments
Applicant’s arguments, see pages 7-12, filed 10/19/2021, with respect to Claims 1-20 have been fully considered and are persuasive. The obviousness rejections of Claims 1-20 are withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable because the recited limitations for selecting, by the processing device, at least one point on a powder bed that is located within the leading region of interest from the leading image data; determining, by the processing device, one or more first characteristics of unfused powder of the powder layer at the at least one point; when the at least one point is located within the trailing region 
Claim 7 is allowable because the recited limitations for an analysis component configured to select at least one point on a powder bed that is located within the leading region of interest, determine one or more first characteristics of unfused powder of the powder layer at the at least one point, determine one or more second characteristics of the unfused powder of the powder layer at the at least one point when the powder distributor moves such that the at least one point is located within the trailing region of interest, when taken with the claim as a whole, has not been shown or reasonably suggested by the prior art. Dependent Claims 8-15 are allowable as depending from an allowable base claim.
Claim 16 is allowable because the recited limitations non-transitory, processor-readable storage medium comprising one or more programming instructions thereon that, when executed, cause the processing device to: select at least one point on the powder bed from the leading image data; determine one or more first characteristics of unfused powder of the powder layer at the at least one point; when the at least one point is located within the trailing region of interest due to movement of the powder distributor, determine one or more second characteristics of the unfused powder of the powder layer at the at least one point, when taken with the claim as a whole, has not been shown or reasonably suggested by the prior art. Dependent Claims 17-20 are allowable as depending from an allowable base claim.
Closely related prior art reference of record Haupt discloses a powder application arrangement for use in a method and an apparatus for manufacturing work pieces by irradiating powder layers with electromagnetic radiation or particle radiation, the method comprising the steps of generating a layer of a raw material of a 3D component on a powder bed by a movable powder distributor, the layer to be selectively irradiated in accordance with CAD data, with the 3D component built layer-by-layer. The powder application arrangement comprises a first and a second camera (34a, 34b) attached to the powder distributor in leading side and trailing side positions so that one of the cameras can acquire images of a leading region of interest within the field of view of the one camera, and the other camera can Haupt does not disclose the claim limitations recited above, such as determining, by the processing device, one or more first characteristics of unfused powder of the powder layer at the at least one point; when the at least one point is located within the trailing region of interest due to movement of the moving powder distributor, determining, by the processing device, one or more second characteristics of the unfused powder of the powder layer at the at least one point. 
An updated search of the relevant prior art failed to turn up any other prior art references which anticipated or could be used individually or in combination to set forth a prima facie case of obviousness, and upon which to base a prior art rejection for claims reciting these limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence D. Hohenbrink Jr. whose telephone number is 571-270-5549.  The examiner can normally be reached Monday - Friday, 7:00 am to 3:00 pm Eastern Time U.S.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAWRENCE D. HOHENBRINK, JR./Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743